DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are pending. Claims 3, 7, 10, 14, and 17 are canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. The amendments to independent claims 1, 8, and 15 have changed the scope of the claims originally filed. The amended limitations are “to detect rectangular regions…horizontal axis” and “responsive…based on the angle calculated using the angle-sensitive OCR to capture another image”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pavani et al. (US 2014/0193075 A1, hereinafter “Pavani”) in view of Kurzweil et al. (US 2006/0071950 A1, hereinafter “Kurzweil”) and further in view of “Text/Graphics Separation and Skew Correction of Text Regions of Business Card Images for Mobile Device” by Mollah et al. (hereinafter “Mollah”), and “Scene Text Access: A Comparison of Mobile OCR Modalities for Blind Users” by Neat et al. (hereinafter “Neat”).
Regarding claim 1, Pavani et al. teaches, a computer-implemented method comprising: 
receiving, by one or more processors, an image captured by a camera of a user mobile device (Para. 0016; Para. 0030: FIG. 1B illustrates a high-level block diagram of a system 100 for identifying words with multiple orientations from an image according to one embodiment. The illustrated embodiment of the system 100 includes user devices 115a-115n that are accessed by users 125a-125n, a server 104 and a network 107; Para. 0031: the server 104 is any computing device including a memory and a processor which is connected to the network 107 via signal line 134; Para. 0045; Para. 0046: the controller 202 receives a picture taken by a user using a smartphone camera); 
performing, by the one or more processors, object recognition on the image to identify digital screen and a location of the digital screen in the image (Para. 0040: the memory 245 stores instructions and/or data that may be executed by processor 240; Para. 0048: the word detection engine 204 receives an image from a user via the controller 202, detects words in the image, outputs a set of ellipses over characters, words, lines, paragraphs and natural image regions to identify potential words; As shown in Para. 0052, a picture of an open book is taken and the position of the book (i.e. location) is determined; Note: a book is interpreted as a type of screen (i.e. a flat surface on which visual information such as words/text is shown). The book (i.e. object) and location of the book is detected in the image in order to identify the regions of the words/text), wherein the digital screen is identified to be of a known type, brand, or model of digital screen; 
retrieving, by the one or more processors, a template of the digital screen (Fig. 2: processor 240; Para. 0032: the text extraction application 103a queries a database, for example, the data storage 105 on the server for results that match the words identified by the text extraction application 103…the text extraction application 103a queries a database for documents that match the text, for example, a database of books, newspapers or scholarly articles that match the identified text; Note: the database used for matching text is a template (i.e. template matching)) based on the known type, brand, or model of digital screen; 
performing, by the one or more processors, angle-sensitive optical character recognition (OCR) on the location of the digital screen in the image (Para. 0061: the OCR engine 208 is a set of instructions executable by the processor 240 to provide the functionality described below for performing OCR and outputting the text associated with the word; Para. 0067: the word orientation engine 206 receives the representative ellipse for a word, determines that the orientation of the word is                         
                            θ
                        
                    , where                         
                            θ
                        
                     is the angle that the major axis of the ellipse makes with the horizontal, and rotates the ellipse by                         
                            -
                            θ
                        
                     and 180                        
                            -
                            θ
                        
                    ; Para. 0079; Para. 0081; Para. 0005; Note: the ellipse for a word (i.e. text region) is the location of the text in the image; As seen in Fig. 2, the word orientation engine and OCR engine are connected to each other; Note: the orientation of the words that are detected is relative to an angle theta. This shows angle-sensitive OCR is determined for a region (i.e. location) in the image) to detect rectangular regions in the image that contain text (As shown in Para. 0048, words are detected in the image in which words are contained in ellipses (i.e. text regions); Para. 0067) and calculate an angle of the rectangular regions relative to a horizontal axis; 
determining, by the one or more processors, whether, within the image, the text on the digital screen can be extracted (Fig. 2: text extraction application 103 and processor 240; Para. 0044; Para. 0081: the text extraction application 103 detects each word in the lines, orients and normalizes the words and performs optical character recognition on the words to output text associated with the words in 604); 
and responsive to determining the text cannot be extracted, guiding, by the one or more processors, a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
Pavani does not expressly disclose the following limitations underlined above: digital screen; wherein the digital screen is identified to be of a known type, brand, or model of digital screen; based on the known type, brand, or model of digital screen; rectangular regions; and calculate an angle of the rectangular regions relative to a horizontal axis; and responsive to determining the text cannot be extracted, guiding, by the one or more processors, a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
However, Kurzweil teaches a digital screen (As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen);
wherein the digital screen is identified to be of a known type, brand, or model of digital screen (Para. 0096: an RFID tag on an ATM may inform the portable reader 10 about the specific bank branch or location, brand or model of the ATM. The code provided by the RFID may inform the reader 10 about the button configuration, screen layout or any other aspect of the ATM; Note: the brand or model can be detected from aspects of the screen of the ATM);
based on the known type, brand, or model of digital screen (As shown in Para. 0080, templates of the ATM screen specify the layout and contents of the screen; Para. 0096: an RFID tag on an ATM may inform…brand or model of the ATM; Para. 0174).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying a digital screen and the brand or model of the digital screen and a template associated with the brand or model of the digital screen as taught by Kurzweil into the image processing of Pavani to improve the robustness and accuracy of transaction modes (Kurzweil, Para. 0079).
The combination of Pavani and Kurzweil does not expressly disclose the following limitations underlined above: rectangular regions; and calculate an angle of the rectangular regions relative to a horizontal axis.
However, Mollah teaches, rectangular regions (Pg. 98, left-hand column: text is surrounded by rectangular blocks, bounding rectangle of the text region). 
and calculate an angle of the rectangular regions relative to a horizontal axis (Pg. 98, left-hand column: skew angle is calculated for a bounding rectangle of a text region; text regions have different skew angles with respect to the horizontal axis; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting rectangular regions in the image that contain text and calculating an angle of the rectangular regions relative to the horizontal for OCR as taught by Mollah into the OCR method of Pavani in combination with Kurzweil to improve optical character recognition and correct skew of text regions extracted (Mollah, Abstract).
The combination of Pavani, Kurzweil, and Mollah does not expressly disclose the following limitation underlined above: and responsive to determining the text cannot be extracted, guiding, by the one or more processors, a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
However, Neat teaches, and responsive to determining the text cannot be extracted, guiding, by the one or more processors, a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image (Pg. 6, second paragraph: Google OCR API produces unsatisfactory results when text is not aligned horizontally in the image and therefore the system tells the user to tilt the phone up/down or rotate the phone left/right (i.e. re-orienting the position and rotation of the device) based on the angle of the text; Pgs. 6-7, section 3.2.3: the user is directed through speech interface to take images at appropriate azimuth angles and to move the position of the phone and rotation of the phone until the correct orientation is reached; As shown in Pg. 5, third paragraph, detected text areas are contained in rectangles (i.e. text boxes); As shown in Pg. 14, last paragraph, text is slanted when viewed from an angle; Pg. 5, last paragraph: azimuth angle of the center point of the text box is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to guide a user to re-orient a mobile device by changing the position and rotation of the mobile device based on the angle calculated for OCR as taught by Neat into the combined image processing of Pavani, Kurzweil, and Mollah to improve detection of text in an image (Neat, Pg. 2, third paragraph).
Regarding claim 2, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 1.
Pavani in the combination further teaches, further comprising: responsive to determining the text can be extracted, audibly conveying, by the one or more processors, the text to a user of the user mobile device using text-to-speech (Fig. 2: text extraction application 103 and processor 240; Para. 0044; Para. 0081: the text extraction application 103 detects each word in the lines, orients and normalizes the words and performs optical character recognition on the words to output text associated with the words in 604; Para. 0040: the memory 245 stores instructions and/or data that may be executed by processor 240; Para. 0064: the OCR engine 208 outputs the text of the word by generating an audio of the text for a user).
Regarding claim 4, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 1.
The combination of Pavani, Kurzweil, Mollah, and Neat teaches, wherein performing angle-sensitive OCR on the location of the digital screen in the image comprises (Pavani- Para. 0061: the OCR engine 208 is a set of instructions executable by the processor 240 to provide the functionality described below for performing OCR and outputting the text associated with the word; Para. 0067: the word orientation engine 206 receives the representative ellipse for a word, determines that the orientation of the word is                         
                            θ
                        
                    , where                         
                            θ
                        
                     is the angle that the major axis of the ellipse makes with the horizontal, and rotates the ellipse by                         
                            -
                            θ
                        
                     and 180                        
                            -
                            θ
                        
                    ; Para. 0079; Para. 0081; Para. 0005; Note: the ellipse for a word (i.e. text region) is the location of the text in the image; As seen in Fig. 2, the word orientation engine and OCR engine are connected to each other; Kurzweil- As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen): 
detecting, by the one or more processors, rectangular regions in the image that contain text (Pavani- As shown in Para. 0048, words are detected in the image in which words are contained in ellipses (i.e. text regions), Para. 0067, Para. 0057: processor 240; Mollah- Pg. 98, left-hand column: text is surrounded by rectangular blocks, bounding rectangle of the text region);
calculating, by the one or more processors, angles of the rectangular regions relative to a horizontal axis (Mollah- Pg. 98, left-hand column: skew angle is calculated for a bounding rectangle of a text region; text regions have different skew angles with respect to the horizontal axis; Fig. 2; Abstract: processing using computer); 
and converting, by the one or more processors, text detected in these rectangular regions from image data to text data (Neat- As shown in Pg. 5, third paragraph, Google Text Recognition API is an OCR that processes the image containing rectangles with text areas (i.e. text boxes) on a phone; Note: the phone is processing the image data (i.e. has a processor)).
Regarding claim 8, Pavani teaches, a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Para. 0024: such a computer program may be stored in a computer readable storage medium…each coupled to a computer system bus; Para. 0026; Para. 0040), 
the program instructions comprising: program instructions to receive an image captured by a camera of a user mobile device (Para. 0026: a computer program product accessible from a computer usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system; Para. 0046: the controller 202 receives a picture taken by a user using a smartphone camera; As seen in Fig. 1B, there are user devices 115a-115n that are accessed by users 125a-125n); 
program instructions to perform object recognition on the image to identify a digital screen and a location of the digital screen in the image (Para. 0026; Para. 0040: the memory 245 stores instructions and/or data that may be executed by processor 240; Para. 0048: the word detection engine 204 receives an image from a user via the controller 202, detects words in the image, outputs a set of ellipses over characters, words, lines, paragraphs and natural image regions to identify potential words; As shown in Para. 0052, a picture of an open book is taken and the position of the book (i.e. location) is determined; Note: a book is interpreted as a type of screen (i.e. a flat surface on which visual information such as words/text is shown). The book (i.e. object) and location of the book is detected in the image in order to identify the regions of the words/text), wherein the digital screen is identified to be of a known type, brand, or model of digital screen; 
program instructions to retrieve a template of the digital screen (Para. 0026; Fig. 2: processor 240; Para. 0032: the text extraction application 103a queries a database, for example, the data storage 105 on the server for results that match the words identified by the text extraction application 103…the text extraction application 103a queries a database for documents that match the text, for example, a database of books, newspapers or scholarly articles that match the identified text; Note: the database used for matching text is a template (i.e. template matching)) based on the known type, brand, or model of digital screen; 
program instructions to perform angle-sensitive optical character recognition (OCR) on the location of the digital screen in the image (Para. 0026; Para. 0061: the OCR engine 208 is a set of instructions executable by the processor 240 to provide the functionality described below for performing OCR and outputting the text associated with the word; Para. 0067: the word orientation engine 206 receives the representative ellipse for a word, determines that the orientation of the word is                         
                            θ
                        
                    , where                         
                            θ
                        
                     is the angle that the major axis of the ellipse makes with the horizontal, and rotates the ellipse by                         
                            -
                            θ
                        
                     and 180                        
                            -
                            θ
                        
                    ; Para. 0079; Para. 0081; Para. 0005; Note: the ellipse for a word (i.e. text region) is the location of the text in the image; As seen in Fig. 2, the word orientation engine and OCR engine are connected to each other) to detect rectangular regions in the image that contain text (As shown in Para. 0048, words are detected in the image in which words are contained in ellipses (i.e. text regions); Para. 0067) and calculate an angle of the rectangular regions relative to a horizontal axis; 
program instructions to determine whether, within the image, text on the digital screen can be extracted (Para. 0026; Fig. 2: text extraction application 103 and processor 240; Para. 0044; Para. 0081: the text extraction application 103 detects each word in the lines, orients and normalizes the words and performs optical character recognition on the words to output text associated with the words in 604); 
and responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user Page 4 of 13Docket No. P202000020US01Application No. 16/928,455mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
Pavani does not expressly disclose the following limitations underlined above: digital screen; wherein the digital screen is identified to be of a known type, brand, or model of digital screen; based on the known type, brand, or model of digital screen; rectangular regions; and calculate an angle of the rectangular regions relative to a horizontal axis; and responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user Page 4 of 13Docket No. P202000020US01Application No. 16/928,455mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
However, Kurzweil teaches a digital screen (As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen);
wherein the digital screen is identified to be of a known type, brand, or model of digital screen (Para. 0096: an RFID tag on an ATM may inform the portable reader 10 about the specific bank branch or location, brand or model of the ATM. The code provided by the RFID may inform the reader 10 about the button configuration, screen layout or any other aspect of the ATM; Note: the brand or model can be detected from aspects of the screen of the ATM);
based on the known type, brand, or model of digital screen (As shown in Para. 0080, templates of the ATM screen specify the layout and contents of the screen; Para. 0096: an RFID tag on an ATM may inform…brand or model of the ATM; Para. 0174).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying a digital screen and the brand or model of the digital screen and a template associated with the brand or model of the digital screen as taught by Kurzweil into the image processing of Pavani to improve the robustness and accuracy of transaction modes (Kurzweil, Para. 0079).
The combination of Pavani and Kurzweil does not expressly disclose the following limitations underlined above: rectangular regions; and calculate an angle of the rectangular regions relative to a horizontal axis.
However, Mollah teaches, rectangular regions (Pg. 98, left-hand column: text is surrounded by rectangular blocks, bounding rectangle of the text region). 
and calculate an angle of the rectangular regions relative to a horizontal axis (Pg. 98, left-hand column: skew angle is calculated for a bounding rectangle of a text region; text regions have different skew angles with respect to the horizontal axis; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting rectangular regions in the image that contain text and calculating an angle of the rectangular regions relative to the horizontal for OCR as taught by Mollah into the OCR method of Pavani in combination with Kurzweil to improve optical character recognition and correct skew of text regions extracted (Mollah, Abstract).
The combination of Pavani, Kurzweil, and Mollah does not expressly disclose the following limitation underlined above: and responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user Page 4 of 13Docket No. P202000020US01Application No. 16/928,455mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
However, Neat teaches, and responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user Page 4 of 13Docket No. P202000020US01Application No. 16/928,455mobile device based on the angle calculated using the angle-sensitive OCR to capture another image (Pg. 6, second paragraph: Google OCR API produces unsatisfactory results when text is not aligned horizontally in the image and therefore the system tells the user to tilt the phone up/down or rotate the phone left/right (i.e. re-orienting the position and rotation of the device) based on the angle of the text; Pgs. 6-7, section 3.2.3: the user is directed through speech interface to take images at appropriate azimuth angles and to move the position of the phone and rotation of the phone until the correct orientation is reached; As shown in Pg. 5, third paragraph, detected text areas are contained in rectangles (i.e. text boxes); As shown in Pg. 14, last paragraph, text is slanted when viewed from an angle; Pg. 5, last paragraph: azimuth angle of the center point of the text box is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to guide a user to re-orient a mobile device by changing the position and rotation of the mobile device based on the angle calculated for OCR as taught by Neat into the combined image processing of Pavani, Kurzweil, and Mollah to improve detection of text in an image (Neat, Pg. 2, third paragraph).
Regarding claim 9, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 8.
Pavani in the combination further teaches, further comprising: responsive to determining the text can be extracted, program instructions to audibly convey the text to a user of the user mobile device using text-to-speech (Fig. 2: text extraction application 103 and processor 240; Para. 0044; Para. 0081: the text extraction application 103 detects each word in the lines, orients and normalizes the words and performs optical character recognition on the words to output text associated with the words in 604; Para. 0026; Para. 0064: the OCR engine 208 outputs the text of the word by generating an audio of the text for a user).
Regarding claim 11, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 8.
The combination of Pavani, Kurzweil, Mollah, and Neat teaches, wherein the program instructions to perform angle-sensitive OCR on the location of the digital screen in the image comprise (Pavani- Para. 0061: the OCR engine 208 is a set of instructions executable by the processor 240 to provide the functionality described below for performing OCR and outputting the text associated with the word; Para. 0067: the word orientation engine 206 receives the representative ellipse for a word, determines that the orientation of the word is                         
                            θ
                        
                    , where                         
                            θ
                        
                     is the angle that the major axis of the ellipse makes with the horizontal, and rotates the ellipse by                         
                            -
                            θ
                        
                     and 180                        
                            -
                            θ
                        
                    ; Para. 0079; Para. 0081; Para. 0005; Note: the ellipse for a word (i.e. text region) is the location of the text in the image; As seen in Fig. 2, the word orientation engine and OCR engine are connected to each other; Kurzweil- As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen):
 program instructions to detect rectangular regions in the image that contain text (Pavani- Para. 0061, As shown in Para. 0048, words are detected in the image in which words are contained in ellipses (i.e. text regions), Para. 0067, Para. 0057: processor 240; Mollah- Pg. 98, left-hand column: text is surrounded by rectangular blocks, bounding rectangle of the text region); 
program instructions to calculate angles of the rectangular regions relative to a horizontal axis (Mollah- Pg. 98, left-hand column: skew angle is calculated for a bounding rectangle of a text region; text regions have different skew angles with respect to the horizontal axis; Fig. 2; As shown in Pg. 97, right-hand column, an algorithm is used to carry of the process (i.e. program instructions)); 
and program instructions to convert text detected in these rectangular regions from image data to text data (Neat- As shown in Pg. 5, third paragraph, Google Text Recognition API is an OCR that processes the image containing rectangles with text areas (i.e. text boxes) on a phone; Note: the phone is processing the image data (i.e. has a processor); As shown in the Abstract, the OCR is an application/app (i.e. program)).
Regarding claim 15, Pavani teaches, a computer system comprising: one or more computer processors (Para. 0006: the system includes a controller, a word detection engine, a word orientation engine and an optical character recognition (OCR) engine; Para. 0039: the processor 240 comprises an arithmetic logic unit, a microprocessor, a general purpose controller or some other processor array to perform computations); 
one or more computer readable storage media (Para. 0040: the memory 245 stores instructions and/or data that may be executed by processor 240); 
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (Para. 0024: such a computer program may be stored in a computer readable storage medium… each coupled to a computer system bus; Para. 0027: a data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus; Para. 0040: the memory 245 stores instructions and/or data that may be executed by processor 240),
the program instructions comprising: program instructions to receive an image captured by a camera of a user mobile device (Para. 0026: a computer program product accessible from a computer usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system; Para. 0046: the controller 202 receives a picture taken by a user using a smartphone camera; As seen in Fig. 1B, there are user devices 115a-115n that are accessed by users 125a-125n); 
program instructions to perform object recognition on the image to identify a digital screen and a location of the digital screen in the image (Para. 0026; Para. 0040: the memory 245 stores instructions and/or data that may be executed by processor 240; Para. 0048: the word detection engine 204 receives an image from a user via the controller 202, detects words in the image, outputs a set of ellipses over characters, words, lines, paragraphs and natural image regions to identify potential words; As shown in Para. 0052, a picture of an open book is taken and the position of the book (i.e. location) is determined; Note: a book is interpreted as a type of screen (i.e. a flat surface on which visual information such as words/text is shown). The book (i.e. object) and location of the book is detected in the image in order to identify the regions of the words/text), wherein the digital screen is identified to be of a known type, brand, or model of digital screen; 
program instructions to retrieve a template of the digital screen (Para. 0026; Fig. 2: processor 240; Para. 0032: the text extraction application 103a queries a database, for example, the data storage 105 on the server for results that match the words identified by the text extraction application 103…the text extraction application 103a queries a database for documents that match the text, for example, a database of books, newspapers or scholarly articles that match the identified text; Note: the database used for matching text is a template (i.e. template matching)) based on the known type, brand, or model of digital screen; 
program instructions to perform angle-sensitive optical character recognition (OCR) on the location of the digital screen in the image (Para. 0026; Para. 0061: the OCR engine 208 is a set of instructions executable by the processor 240 to provide the functionality described below for performing OCR and outputting the text associated with the word; Para. 0067: the word orientation engine 206 receives the representative ellipse for a word, determines that the orientation of the word is                         
                            θ
                        
                    , where                         
                            θ
                        
                     is the angle that the major axis of the ellipse makes with the horizontal, and rotates the ellipse by                         
                            -
                            θ
                        
                     and 180                        
                            -
                            θ
                        
                    ; Para. 0079; Para. 0081; Para. 0005; Note: the ellipse for a word (i.e. text region) is the location of the text in the image; As seen in Fig. 2, the word orientation engine and OCR engine are connected to each other) to detect rectangular regions in the image that contain text (As shown in Para. 0048, words are detected in the image in which words are contained in ellipses (i.e. text regions); Para. 0067) and calculate an angle of the rectangular regions relative to a horizontal axis; 
program instructions to determine whether, within the image, text on the digital screen can be extracted (Para. 0026: a computer program product accessible from a computer usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system; Fig. 2: text extraction application 103 and processor 240; Para. 0044; Para. 0081: the text extraction application 103 detects each word in the lines, orients and normalizes the words and performs optical character recognition on the words to output text associated with the words in 604); 
andPage 6 of 13Docket No. P202000020US01 Application No. 16/928,455responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
Pavani does not expressly disclose the following limitations underlined above: digital screen; wherein the digital screen is identified to be of a known type, brand, or model of digital screen; based on the known type, brand, or model of digital screen; rectangular regions; and calculate an angle of the rectangular regions relative to a horizontal axis; andPage 6 of 13Docket No. P202000020US01 Application No. 16/928,455responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
However, Kurzweil teaches a digital screen (As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen);
wherein the digital screen is identified to be of a known type, brand, or model of digital screen (Para. 0096: an RFID tag on an ATM may inform the portable reader 10 about the specific bank branch or location, brand or model of the ATM. The code provided by the RFID may inform the reader 10 about the button configuration, screen layout or any other aspect of the ATM; Note: the brand or model can be detected from aspects of the screen of the ATM);
based on the known type, brand, or model of digital screen (As shown in Para. 0080, templates of the ATM screen specify the layout and contents of the screen; Para. 0096: an RFID tag on an ATM may inform…brand or model of the ATM; Para. 0174).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying a digital screen and the brand or model of the digital screen and a template associated with the brand or model of the digital screen as taught by Kurzweil into the image processing of Pavani to improve the robustness and accuracy of transaction modes (Kurzweil, Para. 0079).
The combination of Pavani and Kurzweil does not expressly disclose the following limitation underlined above: rectangular regions; and calculate an angle of the rectangular regions relative to a horizontal axis.
However, Mollah teaches, rectangular regions (Pg. 98, left-hand column: text is surrounded by rectangular blocks, bounding rectangle of the text region). 
and calculate an angle of the rectangular regions relative to a horizontal axis (Pg. 98, left-hand column: skew angle is calculated for a bounding rectangle of a text region; text regions have different skew angles with respect to the horizontal axis; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting rectangular regions in the image that contain text and calculating an angle of the rectangular regions relative to the horizontal for OCR as taught by Mollah into the OCR method of Pavani in combination with Kurzweil to improve optical character recognition and correct skew of text regions extracted (Mollah, Abstract).
The combination of Pavani, Kurzweil, and Mollah does not expressly disclose the following limitations underlined above: andPage 6 of 13Docket No. P202000020US01 Application No. 16/928,455responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image.
However, Neat teaches, andPage 6 of 13Docket No. P202000020US01 Application No. 16/928,455responsive to determining the text cannot be extracted, program instructions to guide a user of the user mobile device to re-orient at least one of a position and a rotation of the user mobile device based on the angle calculated using the angle-sensitive OCR to capture another image (Pg. 6, second paragraph: Google OCR API produces unsatisfactory results when text is not aligned horizontally in the image and therefore the system tells the user to tilt the phone up/down or rotate the phone left/right (i.e. re-orienting the position and rotation of the device) based on the angle of the text; Pgs. 6-7, section 3.2.3: the user is directed through speech interface to take images at appropriate azimuth angles and to move the position of the phone and rotation of the phone until the correct orientation is reached; As shown in Pg. 5, third paragraph, detected text areas are contained in rectangles (i.e. text boxes); As shown in Pg. 14, last paragraph, text is slanted when viewed from an angle; Pg. 5, last paragraph: azimuth angle of the center point of the text box is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to guide a user to re-orient a mobile device by changing the position and rotation of the mobile device based on the angle calculated for OCR as taught by Neat into the combined image processing of Pavani, Kurzweil, and Mollah to improve detection of text in an image (Neat, Pg. 2, third paragraph).
Regarding claim 16, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 15.
Pavani in the combination further teaches, further comprising: responsive to determining the text can be extracted, program instructions to audibly convey the text to a user of the user mobile device using text-to-speech (Fig. 2: text extraction application 103 and processor 240; Para. 0044; Para. 0081: the text extraction application 103 detects each word in the lines, orients and normalizes the words and performs optical character recognition on the words to output text associated with the words in 604; Para. 0026; Para. 0064: the OCR engine 208 outputs the text of the word by generating an audio of the text for a user).
Regarding claim 18, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 15.
The combination of Pavani, Kurzweil, Mollah, and Neat teaches, wherein the program instructions to perform angle-sensitive OCR on the location of the digital screen in the image comprise (Pavani- Para. 0061: the OCR engine 208 is a set of instructions executable by the processor 240 to provide the functionality described below for performing OCR and outputting the text associated with the word; Para. 0067: the word orientation engine 206 receives the representative ellipse for a word, determines that the orientation of the word is                         
                            θ
                        
                    , where                         
                            θ
                        
                     is the angle that the major axis of the ellipse makes with the horizontal, and rotates the ellipse by                         
                            -
                            θ
                        
                     and 180                        
                            -
                            θ
                        
                    ; Para. 0079; Para. 0081; Para. 0005; Note: the ellipse for a word (i.e. text region) is the location of the text in the image; As seen in Fig. 2, the word orientation engine and OCR engine are connected to each other; Kurzweil- As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen): 
program instructions to detect rectangular regions in the image that contain text program instructions to detect rectangular regions in the image that contain text (Pavani- Para. 0061, As shown in Para. 0048, words are detected in the image in which words are contained in ellipses (i.e. text regions), Para. 0067, Para. 0057: processor 240; Mollah- Pg. 98, left-hand column: text is surrounded by rectangular blocks, bounding rectangle of the text region); 
program instructions to calculate angles of the rectangular regions relative to a horizontal axis (Mollah- Pg. 98, left-hand column: skew angle is calculated for a bounding rectangle of a text region; text regions have different skew angles with respect to the horizontal axis; Fig. 2; As shown in Pg. 97, right-hand column, an algorithm is used to carry of the process (i.e. program instructions)); 
and program instructions to convert text detected in these rectangular regions from image data to text data (Neat- As shown in Pg. 5, third paragraph, Google Text Recognition API is an OCR that processes the image containing rectangles with text areas (i.e. text boxes) on a phone; Note: the phone is processing the image data (i.e. has a processor); As shown in the Abstract, the OCR is an application/app (i.e. program)).

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavani et al. (US 2014/0193075 A1, hereinafter “Pavani”) in view of Kurzweil et al. (US 2006/0071950 A1, hereinafter “Kurzweil”) and further in view of “Text/Graphics Separation and Skew Correction of Text Regions of Business Card Images for Mobile Device” by Mollah et al. (hereinafter “Mollah”), “Scene Text Access: A Comparison of Mobile OCR Modalities for Blind Users” by Neat et al. (hereinafter “Neat”), and Baheti et al. (US 2014/0168478 A1, hereinafter, “Baheti”).
Regarding claim 5, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 4.
Kurzweil in the combination further teaches digital screen (As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen).
The combination of Pavani, Kurzweil, Mollah, and Neat does not expressly disclose the following limitations: further comprising: wherein the template indicates a set of locations of where text would be located on the screen; and comparing, by the one or more processors, locations of the rectangular regions in the image to the set of locations of where text would be located on the screen based on the template.
However, Baheti teaches, further comprising: wherein the template indicates a set of locations of where text would be located on the screen (Para. 0042: processor(s) 404 may invoke OCR to identify a word in the text region (e.g. by slicing a block of the selected text region into a sequence of sub-blocks, followed by using each sub-block to form a feature vector that is compared with a predetermined set of feature vectors to recognize a character; Para. 0072: in several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/ or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown)); 
and comparing, by the one or more processors, locations of the rectangular regions in the image to the set of locations of where text would be located on the screen based on the template (Para. 0050: the regions are normally identified as rectangular portions, such as region 103 in FIG. 1, by processor(s) 404 identifying a bounding box that tightly fits a region identified; Para. 0051: identify one or more rectangular regions that are likely to be text; Para. 0098: processor 404 extracts potential text regions in the image, along with their location; Para. 0072: in several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/ or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: each group of characters identified by multi-stage character decoder 624 for a corresponding sub-block are input to a word decoder 625 (FIG. 4B) that collects such groups for all sub-blocks in a block of the text region, and then outputs a word that has been selected from a dictionary 629. Dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a template that indicates locations of text on a screen and comparing location of regions in the images to locations of text based on the template as taught by Baheti into the combined image processing of Pavani, Kurzweil, Mollah, and Neat to improve recognition of text of the captured images (Baheti, Para. 0091).
Regarding claim 6, the combination of Pavani, Kurzweil, Mollah, Neat, and Baheti teaches the limitations as explained above in claim 5.
The combination of Pavani, Kurzweil, Mollah, Neat, and further teaches, wherein determining whether the text on the digital screen can be extracted is based on comparing the locations of the rectangular regions in the image to the set of locations of where text would be located on the digital screen based on the template (Baheti- Para. 0011: extract one or more regions likely to be text from an image, check whether a test for image quality is satisfied by a potential text region, and generate feedback when the text region needs to be re-imaged for use in text recognition; Para. 0072: In several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: each group of characters identified by multi-stage character decoder 624 for a corresponding sub-block are input to a word decoder 625 (FIG. 4B) that collects such groups for all sub-blocks in a block of the text region, and then outputs a word that has been selected from a dictionary 629. Dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown); Kurweil- As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen).
Regarding claim 12, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 11.
Kurzweil in the combination further teaches digital screen (As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen).
The combination of Pavani, Kurzweil, Mollah, and Neat does not expressly disclose the following limitations: further comprising: wherein the template indicates a set of locations of where text would be located on the screen; and program instructions to compare locations of the rectangular regions in the image to the set of locations of where text would be located on the screen based on the template.
However, Baheti teaches, further comprising: wherein the template indicates a set of locations of where text would be located on the screen (Para. 0042: processor(s) 404 may invoke OCR to identify a word in the text region (e.g. by slicing a block of the selected text region into a sequence of sub-blocks, followed by using each sub-block to form a feature vector that is compared with a predetermined set of feature vectors to recognize a character; Para. 0072: in several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/ or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown)); 
and program instructions to compare locations of the rectangular regions in the image to the set of locations of where text would be located on the screen based on the template (Para. 0040: processor(s) 404 of such embodiments may be programmed to execute first instructions included in software 610 (see FIG. 9) to verify presence of text in a region of an image of a scene of real world captured by a camera (which implements means for determining); Para. 0050: the regions are normally identified as rectangular portions, such as region 103 in FIG. 1, by processor(s) 404 identifying a bounding box that tightly fits a region identified; Para. 0051: identify one or more rectangular regions that are likely to be text; Para. 0098: processor 404 extracts potential text regions in the image, along with their location; Para. 0072: in several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/ or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: each group of characters identified by multi-stage character decoder 624 for a corresponding sub-block are input to a word decoder 625 (FIG. 4B) that collects such groups for all sub-blocks in a block of the text region, and then outputs a word that has been selected from a dictionary 629. Dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a template that indicates locations of text on a screen and comparing location of regions in the images to locations of text based on the template as taught by Baheti into the combined image processing of Pavani, Kurzweil, Mollah, and Neat to improve recognition of text of the captured images (Baheti, Para. 0091).
Regarding claim 13, the combination of Pavani, Kurzweil, Mollah, Neat, and Baheti teaches the limitations as explained above in claim 12.
The combination of Pavani, Kurzweil, Mollah, Neat, and further teaches, wherein the program instructions to determine whether the text on the digital screen can be extracted is based on comparing the locations of the rectangular regions in the image to the set of locations of where text would be located on the digital screen based on the template (Baheti- Para. 0106: any machine-readable medium tangibly embodying software instructions (also called "computer instructions") may be used in implementing the methodologies described herein; Para. 0011: extract one or more regions likely to be text from an image, check whether a test for image quality is satisfied by a potential text region, and generate feedback when the text region needs to be re-imaged for use in text recognition; Para. 0072: In several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: each group of characters identified by multi-stage character decoder 624 for a corresponding sub-block are input to a word decoder 625 (FIG. 4B) that collects such groups for all sub-blocks in a block of the text region, and then outputs a word that has been selected from a dictionary 629. Dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown); Kurweil- As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen).
Regarding claim 19, the combination of Pavani, Kurzweil, Mollah, and Neat teaches the limitations as explained above in claim 18.
Kurzweil in the combination further teaches digital screen (As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen).
The combination of Pavani, Kurzweil, Mollah, and Neat does not expressly disclose the following limitations: further comprising: wherein the template indicates a set of locations of where text would be located on the screen; and Page 7 of 13Docket No. P202000020US01Application No. 16/928,455program instructions to compare locations of the rectangular regions in the image to the set of locations of where text would be located on the screen based on the template.
However, Baheti teaches, further comprising: wherein the template indicates a set of locations of where text would be located on the screen (Para. 0042: processor(s) 404 may invoke OCR to identify a word in the text region (e.g. by slicing a block of the selected text region into a sequence of sub-blocks, followed by using each sub-block to form a feature vector that is compared with a predetermined set of feature vectors to recognize a character; Para. 0072: in several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/ or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown)); 
and Page 7 of 13Docket No. P202000020US01Application No. 16/928,455program instructions to compare locations of the rectangular regions in the image to the set of locations of where text would be located on the screen based on the template (Para. 0040: processor(s) 404 of such embodiments may be programmed to execute first instructions included in software 610 (see FIG. 9) to verify presence of text in a region of an image of a scene of real world captured by a camera (which implements means for determining); Para. 0050: the regions are normally identified as rectangular portions, such as region 103 in FIG. 1, by processor(s) 404 identifying a bounding box that tightly fits a region identified; Para. 0051: identify one or more rectangular regions that are likely to be text; Para. 0098: processor 404 extracts potential text regions in the image, along with their location; Para. 0072: in several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/ or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: each group of characters identified by multi-stage character decoder 624 for a corresponding sub-block are input to a word decoder 625 (FIG. 4B) that collects such groups for all sub-blocks in a block of the text region, and then outputs a word that has been selected from a dictionary 629. Dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a template that indicates locations of text on a screen and comparing location of regions in the images to locations of text based on the template as taught by Baheti into the combined image processing of Pavani, Kurzweil, Mollah, and Neat to improve recognition of text of the captured images (Baheti, Para. 0091)
Regarding claim 20, the combination of Pavani, Kurzweil, Mollah, Neat, and Baheti teaches the limitations as explained above in claim 19.
The combination of Pavani, Kurzweil, Mollah, Neat, and further teaches, wherein the program instructions to determine whether the text on the digital screen can be extracted is based on comparing the locations of the rectangular regions in the image to the set of locations of where text would be located on the digital screen based on the template (Baheti- Para. 0106: any machine-readable medium tangibly embodying software instructions (also called "computer instructions") may be used in implementing the methodologies described herein; Para. 0011: extract one or more regions likely to be text from an image, check whether a test for image quality is satisfied by a potential text region, and generate feedback when the text region needs to be re-imaged for use in text recognition; Para. 0072: In several embodiments of mobile device 401 that perform such correlation (e.g. using keypoint locations and/or mappoint locations in images), when an attribute has a value that does not meet a limit of optical character recognition (OCR) in a version of a first text region, mobile device 401 may automatically analyze additional versions of the first text region extracted from concurrently or successively captured images of the type described herein; Para. 0074: each group of characters identified by multi-stage character decoder 624 for a corresponding sub-block are input to a word decoder 625 (FIG. 4B) that collects such groups for all sub-blocks in a block of the text region, and then outputs a word that has been selected from a dictionary 629. Dictionary 629 of some embodiments holds a predetermined set of words and/or sequences of characters that have been obtained; Note: a dictionary is a template with locations (i.e. regions) of text and the dictionary is a type of screen (i.e. a flat surface on which visual information such as words/text is shown); Kurweil- As shown in Para. 0043, an ATM screen is detected by the reading machine 10 through processing data received by the camera; Note: an ATM is a digital screen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Towards Mobile OCR: How To Take a Good Picture of a Document Without Sight” by Cutter et al. teaches verbal guidance aids in the acquisition of OCR-readable images without sight (Abstract).
“OCR Signage Recgonition with Skew & Slant Correction For Visually Impaired People” by Hairuman e al. teaches detecting and corrected skewed and slanted images (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


3/8/2022